Citation Nr: 1748496	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  06-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus. 

2.  Entitlement to a disability rating greater than 30 percent for service-connected bilateral pes planus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Deanne Bonner Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from May 1988 to October 1988, and on active duty from March 1990 to March 1993, with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied service connection for a left ankle disorder and a disability rating greater than 30 percent for service-connected bilateral pes planus.

In June 2009, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in September 2010 at which time the claim for a TDIU was considered part and parcel of the claim for an increased disability rating and included among the issues on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All issues were then remanded for additional development.

The Board adjudicated this appeal in an April 2015 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the April 2015 decision, and remanded the claims to the Board for action consistent with the terms of the JMR.

Subsequently, the Veteran has submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).
The issues of an increased disability rating for bilateral pes planus and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left ankle condition (posterior tibial dysfunction) is causally related to the Veteran's service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left ankle posterior tibial dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In this case, neither the Veteran nor the evidence of record has suggested that the Veteran's current left ankle disorder is attributable directly to active service.  His service treatment records show no ankle injury in service, and he has not provided lay evidence of an in-service onset of this condition.  Instead, he has argued that his current left ankle disorder is due to his service-connected bilateral pes planus.

Service connection has been established for bilateral pes planus.

A February 2003 VA foot examination found possible tarsal tunnel syndrome on the left, however, the remainder of the record found that this was not the case.  In the  January 2006 notice of disagreement, the Veteran reported a diagnosis of tarsal tunnel by his private doctor, however, records of that diagnosis are not in the claims file.  The October 2005 VA examiner determined that the Veteran did not have tarsal tunnel syndrome because the pain and numbness associated with that condition manifests in a specific area of distribution whereas the Veteran's complaints were all non-specific.  See also May 2006 and January 2008 VA examinations.  Furthermore, the October 2005 examiner found that the Veteran's complaints of tarsal tunnel syndrome were less likely than not that due to his service-connected bilateral pes planus.

A private treatment record dated in October 2005 found tibial nerve entrapment, superficial peroneal nerve entrapment, and ganglion cyst.  See also December 2005 private treatment record.  In November 2005, the Veteran's private doctor diagnosed severe plantar fasciitis with collapsing pes piano valgus, gastric soleus equines.  The May 2006 VA examiner found the Veteran's left ankle symptoms were likely chronic Achilles tendonitis.  Also, in May 2006, the Veteran underwent left tendo-Achillis lengthening surgery.  In October 2010, the Veteran underwent right percutaneous tendo-Achilles lengthening surgery.  Thus, both of the Veteran's Achilles' tendons have been lengthened during the pendency of this appeal.  Other records show posterior tibial tendon dysfunction.  See May 2006 treatment record, July 2008 treatment record, August 2017 private examination report.  Finally, the June 2014 VA examiner diagnosed mild ligamental strain and spasm of the ankles.  Thus, the current disability requirement has been met.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the Veteran's current ankle condition and his service connected pes planus.  To this end, the June 2014 VA examination, after a review of the objective evidence, the Veteran's subjective complaints, and a detailed physical examination, determined that his mild ligamental strain and spasm of ankles are less likely as not caused by or a result of bilateral pes planus because his Achilles tendon examination was normal and his bilateral foot examination showed a stable condition status post arch repair.  Conversely, the August 2017 private examiner noted that the Veteran's current deformities, including posterior tibial dysfunction, were the result of his bilateral pes planus, noting that progressive and long term pes planus deformities resulted in destruction, degeneration, and displacement of boney structures which put additional stress on all soft tissue structures of the foot and ankle (nerves, tendons, muscles, vasculature).  As a result, the additional biomechanical stresses of a pes planus condition could cause ankle symptomology in the form of arthritis, tarsal tunnel, and posterior tibial dysfunction.  Thus, the record contains both positive and negative opinions regarding this matter.

After weighing these opinions against each other, the Board must find that the evidence is at the very least in equipoise as to whether the Veteran's service-connected bilateral pes planus disability caused the Veteran's left ankle posterior tibial dysfunction as both adequately discuss the evidence of record and provide well-reasoned medical rationale for their findings.  Consequently, in such cases where the evidence is in equipoise, the benefit of the doubt is resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, service connection for left ankle posterior tibial dysfunction as associated with service-connected bilateral pes planus is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle posterior tibial dysfunction is granted.


REMAND

The Veteran is seeking an increased disability rating for service connected bilateral pes planus.

The evidence of record suggests that the Veteran's service connected bilateral pes planus led to his development of hammer toes, bilateral hallux valgus, and scars.  The record also shows nonunion of the first metatarsal joint for several months that was corrected with outpatient surgery in March 2007 and healed.  The most recent VA examination did not address the Veteran's symptoms of hammer toes, bilateral hallux valgus, and/or residuals of nonunion of the first metatarsal joint.  On remand these additional symptoms must be included in a new examination report.

Notably, the Veteran has claimed that his hallux valgus has been treated with metatarsal head resection, which could warrant a separate compensable disability rating.  During the pendency of the appeal, the Veteran has undergone several foot surgeries.

On March 4, 2006, the Veteran underwent a left foot plantar fasciotomy.

On May 23, 2006, the Veteran underwent additional surgery on his left foot, including tendo-achilles lengthening, Evans calcaneal osteotomy with allograft, kinder osteotomy with reattachment of the posterior tibial tendon, and excision of soft tissue mass from the anterolateral aspect of the left ankle.  In January 2007, the Veteran underwent outpatient surgery for the removal of painful internal fixatives of the left foot.

On March 1, 2007, the Veteran underwent left foot surgery consisting of plantar fasciotomy of the bilateral heals and revision of nonunion with allograft and external fixation, left first metatarsal cuneiform joint.
 
In May 2008, the Veteran underwent outpatient surgery.  He underwent an exostectomy with detachment of peroneus brevis, left fifth metatarsal; exostectomy left hallux; and tenotomy and capsulotomy of second, third, and fourth digits on left.

On October 28, 2010, the Veteran underwent right foot surgery, including percutaneous tendo-Achilles lengthening right lower extremity, Evans calcaneal osteotomy right foot, Kidner procedure right foot, and plantar fasciotomy right foot.

On May 24, 2012, the Veteran underwent right foot modified Kidner procedure with posterior tibial tendon advancement and right foot resection of exostosis of the middle cuneiform bone.

These surgical procedures are not readily recognizable as including resection of the metatarsal head of either great toe as these surgeries appear to concern the plantar fascia, other joints of the foot, or the removal of an exostosis.  It is unclear whether removal of an exostosis is akin to resection of the joint for purposes of the relevant diagnostic code.  Thus, the examiner is asked on remand to specifically address whether there has been a resection of the metatarsal head of either great toe and, if so, to identify when that surgery occurred.

With regard to the Veteran's claim for a TDIU, the result of this remand on the issue of a higher rating for prostate cancer may impact the claim.  As such it is inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA foot examination for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. 

All indicated studies should be conducted and all findings reported in detail.

a.  The examiner should include all findings related to hammer toes, bilateral hallux valgus, scars, and nonunion of the first metatarsal joint.  

b.  Additionally, this examiner should specifically state whether there is evidence of resection of the metatarsal head of either great toe.  If there is, the examiner should comment on when this procedure occurred.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the claims of a higher rating for bilateral pes planus; to include, if warranted, separate compensable ratings for hammer toes, bilateral hallux valgus, scars, and nonunion of the first metatarsal joint; and TDIU. If any of the benefits sought are not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


